IN THE COURT OF APPEALS OF IOWA

                                    No. 22-1219
                               Filed October 5, 2022


IN THE INTEREST OF J.R. and L.R.,
Minor Children,

A.R., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Johnson County, Joan M. Black,

District Associate Judge.



       A mother appeals the termination of her parental rights. AFFIRMED.



       Joseph C. Pavelich of Spies & Pavelich, Iowa City, for appellant mother.

       Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

general, for appellee State.

       Kelly D. Steele, Cedar Rapids, attorney and guardian ad litem for minor

children.



       Considered by Bower, C.J., and Tabor and Schumacher, JJ.
                                           2


BOWER, Chief Judge.

          A mother appeals the termination of her parental rights, seeking to place

the children in a guardianship. We find a guardianship is not appropriate, the

exceptions to termination do not apply, and reasonable efforts were provided. We

affirm.

I. Background Facts & Proceedings.

          A.R. is the mother of J.R., born in 2013, and L.R., born in 2015. In the

summer of 2018, the department of health and human services (DHHS)1 became

involved with the family. In October, the children were removed from the mother,

and two weeks later from the father due to criminal behavior including: domestic

violence, no-contact-order violations, prescription drug and alcohol abuse, and

mental-health issues.      The children were placed with maternal relatives who

became their legal guardians in November 2019.

          Starting in the spring of 2020, the mother made progress, and her visitation

increased.      The mother and father continued to have contact despite her

characterizing their relationship as “toxic” and in violation of the no-contact order.

The father’s visitation was suspended due to concerns about the safety of the

mother and children.

          In November 2020, the court ordered a trial home visit with the mother. She

agreed to comply with the no-contact order, not to allow the father unsupervised

contact with the children, and to report any attempts by the father to visit.


1 In 2022, the legislature merged the department of human services and the
department of public health into the Iowa Department of Health and Human
Services, with the transition starting July 1, 2022. See 2022 Iowa Acts ch. 1131
§ 51.
                                         3


       In February 2021, custody was returned to the mother; visits with the father

remained suspended. Two weeks later, the mother and children spent the night

with the father, did not respond to attempts by family and service providers to

contact her, and did not take the children to school the next day.2 Despite the

continuing no-contact order, the mother did not report the contact to DHHS or to

the police. The father was arrested the next day after eluding police and was found

in possession of drugs and the mother’s debit card.

       In early March, the court removed the children from the mother’s custody.

The mother appealed the removal, and we affirmed. In re J.R., No. 21-0462, 2021

WL 3896753, at *6 (Iowa Ct. App. Sept. 1, 2021). In the removal order, the juvenile

court ordered the mother’s visits be supervised, limited who could supervise visits,

and banned the mother from transporting the children without supervision.

       On September 28, the juvenile court determined reunification “is no longer

a realistic or attainable goal,” placed the children in a guardianship with the

maternal relatives, and relieved DHHS of the obligation to provide further services.

The State filed a petition to terminate the parental rights of both parents for each

child in October. In November, the juvenile court entered a nunc pro tunc order

modifying the disposition to allow the children to continue with services. In January

2022, the maternal relatives caring for the children joined in the State’s request to

terminate the mother’s parental rights so they could adopt and provide the children

a stable, permanent home.



2 The mother and father gave drastically different accounts of the circumstances
of that day. The juvenile court found the father’s account more credible, and it
matched the children’s accounts.
                                          4


       In March, the mother was arrested at a casino for trespassing and providing

false identification—identification taken from the relative caring for the children.3

       The court held a termination hearing on April 18 and May 24, 2022. When

asked why she thought DHHS was involved with her family, she answered

“environmental issues . . . instability of trying to figure out the problems that we

were dealing with and what we had.” She was not able to pinpoint her criminal

behavior, the domestic violence in the home, her own health changes and

prescription drug use, or otherwise take any responsibility for why the children

were removed from her care either in 2018 or 2021.

       The juvenile court terminated the mother’s rights under Iowa Code

section 232.116(1)(f) (2021).4 The mother appeals.

II. Analysis.

       We review de novo the termination of parental rights. In re A.S., 906 N.W.2d

467, 472 (Iowa 2018). We follow a three-step analysis in our review. Id. We

consider whether a ground for termination under Iowa Code section 232.116(1)

has been established, if the best-interests analysis of section 232.116(2) supports

termination; and if an exception to termination in section 232.116(3) applies. Id. at

472–73. If any step is not contested, we need not address it. In re P.L., 778

N.W.2d 33, 40 (Iowa 2010). The mother only challenges the third step on appeal

and makes a claim of lack of reasonable efforts.




3 The mother was banned from casinos after developing a gambling problem and
resulting criminal activity.
4 The father’s parental rights were also terminated. He does not appeal.
                                           5


       A. Exception to termination. The mother asserts the juvenile court should

have applied exceptions under section 232.116(3)(a) and (c) to find termination

would be detrimental to the children and reinstate a guardianship with her relatives.

       DHHS has retained custody of the children since the March 2021 removal,

so the exception under section 232.116(3)(a) does not apply. See In re A.B., 956

N.W.2d 162, 170 (Iowa 2021) (noting the exception under section 232.116(3)(a)

only applies when a relative has legal custody).

       The mother has an excellent bond with both children, a consideration under

section 232.116(3)(c). That said, the mother is not in a place to assume custody

of the children. The guardian ad litem told the court the children identify as family

with the relatives caring for them and a continued guardianship would be more

stressful and traumatic to the children.

       “[A] guardianship is not a legally preferable alternative to termination.” A.S.,

906 N.W.2d at 477 (citation omitted). A guardianship was in place for a year in

this case in hopes the mother would improve her ability to parent. That effort, while

successful for a time, failed when the mother made unsafe decisions by having the

children in extended contact with the father and then not reporting it, in direct

violation of the juvenile court’s order.       Then she accrued additional criminal

charges in a manner indicating regression with gambling issues.

       These children have already had three and a half years of instability. And,

the proposed guardians have requested termination of parental rights so they may

adopt the children and provide the family stability and permanency.                  A

guardianship would just continue the emotional upheaval in these children’s lives.
                                           6


A guardianship is not in the children’s best interests, and we decline to apply any

exceptions to termination.

         B. Reasonable efforts. The mother claims she was denied reasonable

efforts when the court’s March 2021 removal order required visits be supervised,

limited who could supervise visits, and banned the mother transporting the children

without supervision.    She asserts these court requirements removed DHHS’s

discretion with visitation, limiting her ability to progress toward reunification.

         In determining whether reasonable efforts have been made, the court

considers “[t]he type, duration, and intensity of services or support offered or

provided to the child and the child’s family” and “[t]he relative risk to the child of

remaining in the child’s home versus removal of the child.”                Iowa Code

§ 232.102(10)(a).5     The children’s “health and safety shall be the paramount

concern in making reasonable efforts.” Id.

         For two years, the mother had been reporting to DHHS and service

providers the father posed a risk to the safety of her and the children. These

reports were corroborated by the frequent no-contact order violations and a

domestic violence conviction for the father. But then, promptly upon obtaining

custody of the children, the mother chose to take the children and spend the night

with him. She failed to report the contact and when asked about the evening, her

account was not credible and did not match the facts reported by the father or the

children.




5   See 2022 Acts, ch. 1098, § 49 (renumbering as section 232.102A.1(a)).
                                          7


        While looking into the overnight with the father, DHHS learned the mother

had occasionally been taking the children to stay overnight at her boyfriend’s

home. Overnights anywhere besides her home had not been approved. At trial,

the father revealed the mother had brought the children to see him

        The juvenile court’s order did not limit the amount of visitation that could

occur—it simply limited who could provide the supervision.              Under the

circumstances, it was reasonable for the court to require the mother’s visits be

supervised to ensure the safety of the children. We find reasonable efforts were

made.

        We affirm the termination of the mother’s parental rights.

        AFFIRMED.